Citation Nr: 0833570	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for chronic foot problems.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  Thereafter, he served with the Army Reserves 825th 
Supply Company from April 1978 to May 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" includes, 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. 
§ 3.6(c)(1).  The term "inactive duty for training" 
includes, "duty (other than full-time duty) prescribed for 
Reserves by the Secretary concerned under section 206 of 
title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned."  
38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).

As noted in the introduction, the veteran had active duty 
from June 1966 to June 1969 and by means of this service he 
is a "veteran" under the law.  As to his service in the 
Army Reserves, he is not a "veteran" unless or until it is 
shown that he "was disabled . . . . from a disease or injury 
incurred or aggravated in line of duty" during a period of 
active duty for training (ACDUTRA) or unless or until it is 
shown that he "was disabled . . . . from an injury incurred 
or aggravated in line of duty" during a period of inactive 
duty for training (INACDUTRA).  If he was so disabled, such a 
period of ACDUTRA or INACDUTRA is then considered "active 
military service" and the person is then considered a 
"veteran" for that period of service.  

In his October 2006 claim and April 2007 statement, the 
veteran contended that he has experienced problems with his 
feet for years that started in April 1995 while on annual 
guard duty.  The Board notes that the veteran's service 
treatment records from his period of active duty from June 
1966 to June 1969 are not available and in June 2007, a 
formal finding on the unavailability of the service treatment 
records was associated with the claims file.  The available 
service treatment records pertain to the veteran's service 
with the Army Reserves and date from April 1978 to September 
1995.  These records reflected that in March 1983, the 
veteran complained of bruising on his right foot secondary to 
pressure from his boots.  In a May 1986 report of medical 
history, the veteran reported foot trouble and pain in both 
feet after prolonged standing and that he wore tennis shoes 
for arch support.  A May 1986 examination found his feet to 
be normal.  In a January 1992 report of medical history, the 
veteran indicated that he had foot trouble and that he could 
not wear new boots and arch problem was noted.  A January 
1992 examination reflected that his feet were abnormal and 
bilateral symptomatic pes planus was found.  In April 1995, 
the veteran complained of jungle rot for one year and the 
assessment was skin fungus possible on the toes (athlete's 
foot).  

The post service medical evidence contained reports from R.H. 
which documented that in May 2006, the veteran came to the 
emergency room with a left swollen and red foot for the past 
two weeks.  The diagnosis was cellulitis of the left foot.  A 
May 2006 radiology report found hallux valgus deformity 
involving the 1st metatarsal phalangeal joint; hammer toe 
deformities involving the 2nd, 3rd, and 5th digits; and either 
post surgical changes, destructive inflammatory process 
involving the 2nd metatarsal phalangeal joint.  Records from 
A.C.M.C. showed that in June 2006, the veteran underwent a 
partial ray resection involving the head of the second 
metatarsal and great toe of the left foot and had a 
postoperative diagnosis of hammertoe deformity and infection 
of the submetatarsal two, left foot, with suspected bone 
infection of the head of the metatarsal and the base of the 
proximal phalanx of the second toe.  A July 2006 pathology 
report found osteomyelitis head of the 2nd metatarsal and 
base of the proximal phalanx.  

The Board notes that it cannot determine from the service 
personnel records associated with the claims file in July 
2007 what periods of the veteran's service after his period 
of active duty constituted periods of ACDUTRA or INACDUTRA, 
as it is unclear from the evidence of record whether the 
veteran's duties fell under the provisions of 38 U.S.C.A. 
§ 101(22)(A), (23)(A), (B); 38 C.F.R. § 3.6(c)(1), 
(d)(1),(2).  As the veteran is contending that his chronic 
foot problems began during his Reserve service, the issues 
with regard to the veteran's service are (1) whether he 
became disabled from an injury to his feet or from a disease 
of the feet, or from aggravation of a preexisting foot injury 
or disease, during a period of ACDUTRA; or (2) whether he 
became disabled from an injury to his feet, or from 
aggravation of a preexisting foot injury, during a period of 
INACDUTRA  Therefore, on remand, efforts should be undertaken 
to determine whether, or when, the veteran had ACDUTRA or 
INACDUTRA during his service with the Army Reserve especially 
with regard to his service in March 1983, May 1986, January 
1992, and April 1995.  

In addition, the veteran has not been informed of that some 
of the legal requirements for establishing entitlement to 
those benefits are different from those for "veterans" who 
served on active duty.  Although the veteran in this case is 
a "veteran," as that term is defined under the law, for the 
purposes of the period of active duty from June 1966 to June 
1969, he has not yet established that he is a "veteran" for 
purposes of his other service because it is not shown that he 
"was disabled . . . from a disease or injury incurred or 
aggravated in line of duty" during a period of ACDUTRA, or 
that he "was disabled . . . from an injury incurred or 
aggravated in line of duty" during INACDUTRA.  38 U.S.C.A. § 
101(24); McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for 
the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Paulson, 7 Vet. App. at 470 ("[A]n individual who has 
served only on [ACDUTRA] must establish a service-connected 
disability in order to achieve veteran status.").

Thus, the veteran's claim for service connection for a 
chronic foot problems includes the issue of whether he became 
disabled from a disease or injury of his feet incurred or 
aggravated in line of duty during a period of ACDUTRA or from 
an injury of his feet incurred or aggravated in line of duty 
during a period of INACDUTRA.  In resolving these issues, the 
Board notes that he is not entitled to the presumptions of 
sound condition and of aggravation and the presumption for 
certain chronic diseases becoming manifest within one-year 
after a period of active duty for his service in the Army 
Reserves.  See Paulson, 7 Vet. App. at 470-71 (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period).

However, he is still entitled to have the RO's assistance in 
verifying the dates of periods of ACDUTRA and INACDUTRA for 
his Army Reserve service.  In addition, he is still entitled 
to have the RO--without applying the presumptions in the law 
favorable to "veterans"--consider his claim for service 
connection both on a direct basis, i.e., as incurred in 
service, and based on aggravation if it is shown that a foot 
disability pre-existed a period of ACDUTRA or INACDUTRA.

Moreover, the Board notes that the veteran has not had a VA 
examination in connection with his claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is necessary 
because there is in-service evidence of symptomatic pes 
planus and athlete's foot.  Further, the veteran and his 
buddies indicated that the veteran had problems with his feet 
throughout service.  As such, there is evidence of a current 
foot disability and evidence of in-service foot complaints 
which are alleged to have occurred since service.  
Accordingly, it necessary to obtain a medical examination or 
medical opinion in order to decide the claim for chronic foot 
problems in this case.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should follow the 
appropriate procedures to determine 
whether and when the veteran had ACDUTRA 
or INACDUTRA when he served in the Army 
Reserves.  The Board is particularly 
interested whether he was on ACDUTRA or 
INACDUTRA in March 1983, May 1986, January 
1992, and April 1995.  38 U.S.C.A. 
§ 101(22)(A), (23)(A),(B) and 38 C.F.R. 
§ 3.6(c)(1) and (d)(1),(2).  All attempts 
to obtain this information should be 
documented in the record.  

2.  After the aforementioned development 
has been undertaken, please schedule the 
veteran for a VA examination to evaluate 
his claimed chronic foot problems.  A copy 
of the claims folder and this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records 
and private treatment reports, the 
examiner should render any diagnoses 
pertaining to the veteran's feet.  If it 
is not possible to render current 
diagnoses, so state.  

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current foot problems are 
the result of a disease or injury 
incurred in or aggravated during the 
veteran's Army Reserve service from April 
1978 to May 1996, as opposed to its being 
due to some other factor or factors.  To 
the extent possible, the examiner should 
opine whether it is at least as likely as 
not that the veteran had a pre-existing 
foot disability prior to the start of any 
of his periods of ACDUTRA or INACDUTRA as 
identified pursuant to 1.  If so, the 
examiner should opine whether it is at 
least as likely as not that he became 
disabled from a disease or injury of his 
feet aggravated beyond its natural 
progression in line of duty between April 
1978 and May 1996.  If the examiner 
determines that the veteran did not have 
a pre-existing foot disability prior to 
the start of any of his periods of 
ACDUTRA or INACDUTRA, he or she should 
opine whether it is at least as likely as 
not that he became disabled from a 
disease or injury of his feet incurred in 
line of duty between April 1978 and May 
1996.  The examiner should consider the 
March 1983 finding of bruising on his 
right foot secondary to pressure from his 
boots, May 1986 report of medical history 
finding of pain in both feet after 
prolonged standing and that he wore 
tennis shoes for arch support, January 
1992 report of medical history finding 
that he could not wear new boots and arch 
problem was noted, January 1992 
examination finding that his feet were 
abnormal and indication of bilateral 
symptomatic pes planus, and April 1995 
report of the veteran's complaints of 
jungle rot for one year and assessment of 
possible athlete's foot.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

3.  After all of the aforementioned 
development has been completed, the RO/AMC 
should readjudicate the claim based on a 
consideration of all of the evidence of 
record, including that added pursuant to 
this remand order.  The AMC/RO should also 
consider whether the veteran was disabled 
from a disease or injury to his feet 
incurred in the line of duty during a 
period of ACDUTRA, or from an injury to 
his feet incurred in the line of duty 
during a period of INACDUTRA.  The AMC/RO 
should consider whether any foot 
disability shown during a period of 
ACDUTRA or INACDUTRA preexisted service, 
without affording the veteran the 
presumption of sound condition, and, if 
so, whether a preexisting foot disability 
was aggravated during ACDUTRA or 
INACDUTRA, without affording the veteran 
the presumption of aggravation where a 
preexisting foot disability underwent an 
increase in severity during service.  If 
such action does not resolve the claim, an 
SSOC should be issued to the veteran and 
his representative which includes the 
appropriate laws and regulations relevant 
to ACDUTRA and INACDUTRA and aggravation.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




